EXHIBIT 10.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT DATED AS OF MAY 31, 2011 BY AND BETWEEN DIGITAL VALLEYS CORP. (THE “BUYER”) AND HIGH PLAINS OIL, LLC (THE “SELLER”) RELATED TO ALL OF THE MEMBERSHIP INTERESTS OF JHE HOLDINGS, LLC (THE “COMPANY”) TABLE OF CONTENTS Page ARTICLE ONE - DEFINITIONS 2 Definitions of Certain Terms 2 1.2 Number and Gender of Words 10 1.3 Interpretation and Construction 11 ARTICLE TWO - SALE AND PURCHASE OF THE SELLER INTEREST 11 2.1 Agreement of Sale and Purchase 11 2.2 Purchase Consideration 11 2.3 Amended and Restated Pledge Agreement 12 2.4 Registration and Resale Restrictions 13 2.5 Second Amendment to LLC Agreement 13 2.6 Closing 14 ARTICLE THREE - REPRESENTATIONS AND WARRANTIES OF THE SELLER 15 3.1 Organization, Existence, and Good Standing 15 3.2 Authority and Authorization 15 No Conflicts 16 3.4 Title to the Seller Interest 16 3.5 Contracts Related to the Company Oil and Gas Properties 16 Litigation 16 3.7 The Company 16 3.8 Misleading Statements 18 3.9 Brokers, Finders, etc 19 ARTICLE FOUR - REPRESENTATIONS AND WARRANTIES OF THE BUYER 19 Organization, Existence, and Good Standing 19 Authority for Agreements 19 No Conflicts 19 Litigation 20 Knowledge and Access to Information 20 Investment Intent 20 Consideration Shares 20 Brokers, Finders, etc. 20 ARTICLE FIVE - COVENANTS OF THE SELLER 21 No Solicitation 21 Required Consents 21 Notification 21 Reasonable Efforts 21 Delivery of Documents and Other Papers; Proprietary Data, Record Retention. 21 Further Assurances 22 Nondisclosure of Confidential Information 23 Buyer First Right 23 Eagle Ford Lease Conveyance 23 -i- Title Opinion Bring-Down 24 ARTICLE SIX - COVENANTS OF THE BUYER 24 Governmental Approvals 24 Access to Tax Information 24 Confidentiality 24 Reasonable Efforts 25 Perfection of the Security Interest Created by the Security Agreement 25 Recording of Retained Interests 25 ARTICLE SEVEN INDEMNIFICATION 25 Survival 25 Indemnification by the Seller 25 Indemnification by the Buyer 26 Limitation of Damages; Materiality 26 Conditions of Indemnification 28 Payment of Indemnity 29 Expiration of Indemnification Rights 29 Indemnification Rights Exclusive 30 ARTICLE EIGHT - CONDITIONS PRECEDENT 30 Conditions to Obligations of Each Party 30 Conditions to Obligations of the Buyer 30 Conditions to Obligations of the Seller 31 ARTICLE NINE TERMINATION 32 Termination 32 Effect of Termination 32 Notice of Termination 33 ARTICLE TEN MISCELLANEOUS 33 Expenses 33 Severability 33 Notices 33 Headings 34 Entire Agreement 34 Counterparts; Signature Pages 34 Governing Law; Venue 35 Binding Effect 35 Assignment 35 No Third Party Beneficiaries 35 Amendment; Waivers 35 Time of the Essence 35 Negotiated Transaction 36 Attorney’s Fees 36 -ii- Exhibits: ExhibitA Assignment ExhibitB Assumption ExhibitC Novation and Assignmentt ExhibitD Amended and Restated Pledge Agreement ExhibitE Seller Closing Certificate ExhibitF Buyer Closing Certificate ExhibitG Cross-Receipt ExhibitH Second Amendment to LLC Agreement ExhibitI Vested Assets Assignment ExhibitJ Pimuro Payment Agreement Schedules: 1
